 

 

 

 

Case: 5:19-cv-02219-BYP Doc #: 90 Filed: 09/21/20 1 of 8. PagelD #: 1157

IN ‘HE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION

BRETT M. MCCLAFFERTY, ) Case No.: 5:19-cv-02219-BYP
Plaintiff Hon. Judge Benita ¥Y. Pearson

-VSe

PORTAGE COUNTY BOARD OF 5 (TELEPHONIC HEARING REQUESTED)

COMMISSIONERS, et al.

Defendants )

)

PLAINTIFF'S MOTION IN LIMINE REQUESTING THAT THIS
COURT, ON JUDICIAL ESTOPPEL GROUNDS, PROHIBIT

COUNTY DEFENDANTS FROM TAKING POSITIONS INCONSISTEDT WITH
VIDEO EVIDENCE PROVIDED TO THE COURT BY COUNTY DEFENDANTS

 

Now comes Plaintiff, Brett M. McClafferty, who hereby moves
this Honorable Court, on grounds of judicial estoppel, to
prohibit Defendants Portage County Board of Commissioners, Bryan
Morgenstern, David W. Doak, Dale Kelly, Daniel Burns, William
Burns, Cory Germani, Michael Burda, and Amy Beans (collectively
"Gounty Defendants") from offering evidence or arguments contrary
to the video evidence provided by them to the Court in ECF No. 6&5.

INTRODUCTION:

Plaintiff's Complaint details two incidents of abuse, that are
at the heart of all Claims levied against County Defendants. One
incident occurred on or about October 20, 2017; the other
occurred on March 29, 2018. County Defendants have continuously
argued to the Gourt that Plaintiff's Claims are fabricated,
fraudulent, or some variation of the two in advancing their
position that no such underlying incidents ever occurred that could

give rise to Plaintiff's Claims.

After nearly a year of the Portage County Sheriff's Office

(the "PCSO") denying that video surveillance records of the
 

incidents described by Plaintiff in his Complaint exist, Sgt.
Robert Symsek of the Portage County Jail disclosed in an affidavit
provided to the Court that he does “have a copy of McClafferty's

escort on March 29, 2018" (ECF No. 51, Exhibit A., 7). On July

 

28, 2020 Plaintiff submitted a public records request for a copy

of the "escort" video (ECF No. 74, Exhibit C.). The Portage

 

County Sheriff's Office failed to satisfy said request, and
Plaintiff subsequently requested a copy of the "escort" video
pursuant to Fed. R. Civ. P. 34. As of this filing, Plaintiff has
not received a response to his request for production of
documents and other tangible things. Plaintiff then moved this
Honorable Court to perform an in camera inspection of the March
29; 2018 "escort" video (ECF No, 74). In response to Plaintiff's
motion for an in camera inspection, County Defendants provided
the video to the Court by way of general docketing (ECF No. 85),
thus making Plaintiff's motion for an in camera moot.

The copy of the DVD provided to Plaintiff, and on file with
the Court, includes a file labeled “mceclafferty 3 29 18 - DMS
Door 140." At approximately 00.10 minutes into the video, Plaintiff
and Defendant William Burns emerge into the frame. Plaintiff can
be seen exiting Housing Unit DM5, hands cuffed from behind,
with Defendant William Burns guiding Plaintiff from the rear.
Plaintiff is making forward progress in the video, consistent
with a cooperative escort out of Housing Unit DM5. At no point
does the video depict any movement or action on behalf of
Plaintiff that could be construed as resistance. At 00.12 minutes,
as Plaintiff crosses the treshold of Housing Unit DM5 and enters

the hallway out of the view of other inmates, Defendant William

Case: 5:19-cv-02219-BYP Doc #: 90 Filed: 09/21/20 2 of 8. PagelD #: 1158
Case: 5:19-cv-02219-BYP Doc #: 90 Filed: 09/21/20 3 of 8. PagelD #: 1159

Burns begins shoving, pulling, and all around manhandling Plaintiff
without provocation; causing Plaintiff to lose a shoe in the
process. The incident occurs in the presence of Defendant Bryan
Morgenstern, who can be seen waiting in the hallway for Plaintiff
to cross the threshold. Also seen in the video is Deputy Sheriff
Matthew Holbrook, who is not a named defendant in this action.
All persons exit the range of the camera at 00.16 minutes. This
video evidence filed by County Defendants manifestly comports
with Plaintiff's Glaims, and there can be no serious question
that an incident occurred on March 29, 2018.

While County Defendants are entitled to a defense of their
actions, they are not entitled to characterize Plaintiff's Claims

as "fabrications," as "fraudulent,"

or any variation of such in
furthering their position that no underlying incidents ever
occurred, while at the same time providing evidence to the Court
that proves the opposite. "Acting on the assumption that there

is only one truth about a given set of circumstances, the courts
apply judicial estoppel to prevent a party from benefitting

itself by maintaining mutually inconsistent positions regarding

a particular situation." Davis v. Wakelee, 156 U.S. 680 (1895).

In the case at bar, County Defendants' September 14, 2020 filing
(ECF No. 85) provided the Court with an evidentiary representation
that the contents of the DVD are accurate depictions of what
occurred on March 29, 2018. This evidentiary representation is
inconsistent with County Defendants’ previous position that
Plaintiff's Claims are some variation of fabricated or fraudulent,

because (according to them) no underlying incidents ever occurred

that could have given rise to Plaintiff's Claims. As such, County
 

 

 

 

Case: 5:19-cv-02219-BYP Doc #: 90 Filed: 09/21/20 4 of 8. PagelD #: 1160

Defendants should be estopped from maintaining such a clearly
false position when their own evidentiary representation is
inconsistent with such a position.

ARGUMENT:

The doctrine of judicial estoppel prevents parties from playing
fast and loose with the courts "and protect|s] the integrity of
the judicial process[.]|'"' Edwards v. Aetna Life Ins. Co.,

690 F.2d 595, 598 (6th Gir. 1982), see also Wright, Miller &
Cooper, Federal Practice and Procedure: Jurisdiction 2d § 4477

at 551 (2002) ("Courts also focus on the sheer effrontery of
advocates who, by playing 'fast and loose’ with the courts, seem
in the pursuit of wanton self-interest to trifle with the dignity
of judicial truth-finding efforts."). The judicial estoppel
doctrine helps courts maintain their credibility as fact finders,
and addresses the "unseemliness" of trying to benefit from
arguing inconsistent positions. See e.g., In re Cassidy, 892
F.2d 637, 641 (7th Cir. 1990)( judicial estoppel bars intentional
self-contradiction).

There is no strict test for establishing judicial estoppel.
The doctrine is an equitable one, applied on a case-to~case
basis. In the instant action, Plaintiff's Complaint pleads the
following:

PG. 21 of Complaint (ECF No. 1):

McClafferty is Assaulted by Defendant William Burns for the
Second Time:

. * e

178. Defendant William Burns and Deputy Holbrook performed a
cell extraction [of McClafferty] ... William Burns began to
assault McClafferty from behind, shoving him violently ...
McClafferty spotted Defendant Morgenstern [in the hallway]
... Defendant William Burns then purposely stepped on one
Case: 5:19-cv-02219-BYP Doc #: 90 Filed: 09/21/20 5 of 8. PagelD #: 1161

of Plaintiff's jail-issued sandals which made McClafferty
stumble. Defendant William Burns began to scream repeatedly,
"stop resisting!"" while yanking McClafferty's handcuffed
hands higher and higher up his back, once again hyperextending
McClafferty's already injured shoulder. ...

In cesponse to Plaintiff's two Claims of abuse and excessive
force, which includes the March 29, 2018 incident as described
above, County Defendants have made the following arguments:

"McClafferty's allegations against the Portage County Defendants
are scandalous and inflammatory." (ECF No. 44, pg. 3)

"McClafferty's complaint is a scam'' (ECF No. 44, pg. 4)

"McClafferty is lying about his claims and manufacturing false
evidence." (ECF No. 44, pg. 4)

"McClafferty's claims against the Portage County Defendants are
frivolous and were not brought in good faith.” (ECF No. 52, pg. 5)

"For the last year, McClafferty has been lying to his friends,
family, law enforcement, administrative agencies, the media,
the citizens of Portage County and this Court.'' (ECF No. 67, pg. 2)

"The Portage County Jail does not have any transport records
because the alleged incident never happened.'' (ECF No. 60, pg. 5)

"(McClafferty's] allegations were wholly fabricated" (ECF No. 57, pg. 4)

"McGlafferty has no right to complain that the Portage County
prosecutor issued a press release bringing an end to his lies"

(ECF No. 57, pe. 7)

“* Plaintiff can provide many more similar statements if
necessary **

All of the above arguments are part and parcel to County
Defendants’ overall position that Plaintiff's Claims are fabrications,
fraudulent, or some variation of the two because no underlying
incidents ever occurred which could have given rise to Plaintiff's
Claims. This position is completely contradicted by County
Defendants' own September 14, 2020 filing (ECF _No. 85) that clearly
shows that an underlying incident occurred on March 29, 2018, and
that it manifestly comports with Plaintiff's recitation of the

incident in the Complaint.
 

Case: 5:19-cv-02219-BYP Doc #: 90 Filed: 09/21/20 6 of 8. PagelD #: 1162

These inconsistent positions support judicial estoppel under

the three factors enumerated by the U.S. Supreme Gourt in

New Hampshire v. Maine, 532 U.S. at 751: (1) County Defendants'
evidentiary representation to the Court is "clearly inconsistent"
with its previous position; (2) County Defendants advanced their
former position in an attempt to persuade the Court to accept
such a position as fact; and (3) County Defendanis' prior
position that is inconsistent with its most recent representation
to the Court would be unfairly detrimental to Plaintiff if not
estopped.

The case law clearly supports the right of Plaintiff to assert
the doctrine, as it would be fundamentally unfair and detrimental
to Plaintiff to have to defend against the ridiculous notion that
such underlying incidents never happened, when County Defendants‘
own evidentiary submissions to the Court support the opposite
conclusion definitively. If Gounty Defendants are allowed to claim
that such underlying incidents never occurred while simultaneously
submitting evidence to the Court establishing that these incidents
did occur, this would make a mockery of justice. See American
National Bank of Jacksonville v. FDIC, 710 F.2d 1528, 1536 (11th
Cir. 1983) (the judicial estoppel doctrine prevents parties from
making a mockery of justice by advancing inconsistent positions).
As such, Plaintiff respectfully requests that this Honorable Court
apply the judicial estoppel doctrine to bar County Defendants from
offering evidence or arguments that advance the position that
Plaintiff's Claims are fabrications, fraudulent, or some variation
of the two based on the wrongful contention that no underlying
incidents ever occurred that could have given rise to Plaintiff's

Claims. Plaintiff requests a telephonic hearing on the matter.
 

 

Case: 5:19-cv-02219-BYP Doc #: 90 Filed: 09/21/20 7 of 8. PagelD #: 1163

Respectfully Submitted,

  

 

BRETT M. MCCLAPFERTER 750839)
Plaintiff, Litigant Pro Se
c/o CoreCivic

501 Thompson Road

Conneaut, Ohio 44030

P: (440) "599- 4100

Dated: September 17, 2020

GERTIFICATE OF SERVICE:

I, Brett M. McClafferty, do hereby certify that I have
requested that electronic service of the foregoing be made upon
all parties to the instant litigation, or their respective counsel,
by the Clerk for the U.S. District Court for the Northern District
of Ohio, this 17th day of September, 2020.

  

 

BRETT M. HCCLAFFER
Plaintiff, Litigant
 

 

 

 

 

1164

 

 

 

 

 

 

 

09/21/20 8 of 8. PagelD#

 

led

 

 

90 F

 

 
 

19-cv-02219-BYP Doc #

 

5:

 

‘Case

-S69Cr HASOEEY
oe i 0001

ca ett

 

HO 40 aM oy: ARADO
“SA Seashiaay_\or

_ SN SESS SS

 

 

  

 
